Citation Nr: 0732396	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-16 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
recurrent low back strain with degenerative disc disease at 
L1-2 and L5-S1 (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Board notes that in an October 
2005 rating decision, the RO increased the veteran's 
disability rating to 50 percent.


FINDINGS OF FACT

1.  The veteran does not have ankylosis of the spine.

2.  The veteran's low back disability is not manifested by 
incapacitating episodes of intervertebral disc disease 
requiring bed rest prescribed by a physician.

3.  The veteran does not have a neurologic impairment that 
results in a disability analogous to mild incomplete 
paralysis of either sciatic nerve.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1110, 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a; Diagnostic Codes 5235-5243 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In an August 2004 letter, the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate his 
claim, and thus the essential fairness of the adjudication 
was not frustrated.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Two letters, dated in March 2006 and 
August 2006, were sent to the veteran providing him the 
information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in September 2004, August 2005, and March 2006, he 
was afforded formal VA examinations to assess the severity of 
his low back disability.  As such, the Board finds that there 
is no further action to be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the veteran will not be prejudiced as a 
result of the Board's adjudication of his claim.  

Background & Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1999).

Under the General Rating Formula for Disease and Injuries of 
the spine, for disabilities with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residual of injury or 
disease, a 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation may be assigned in cases of unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation may be assigned in cases of unfavorable ankylosis 
of the entire spine.

Notes appended to the General Rating Formula for Disease and 
Injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA. Id., Note 
(3).  Further, the term "combined range of motion" refers to 
the sum of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
Each range of motion measurement is to be rounded to the 
nearest five degrees.  Id., Notes (2) and (4).  Associated 
objective neurological abnormalities (e.g., bladder and bowel 
impairment) are to be evaluated separately.  Id., Note (1). 

The RO rated the veteran's low back disability as 50 percent 
disabling, concluding that the disability is analogous to 
unfavorable ankylosis of the entire thoracolumbar spine.  
After a careful review of the evidence, the Board finds that 
the preponderance of the evidence is against an entitlement 
to an evaluation in excess of 50 percent. 

A VA spinal examination was conducted in September 2004.  At 
that time, the veteran reported low back pain radiating to 
the left leg down to the ankle.  Range of motion studies 
revealed forward flexion to 25 degrees, extension to 5 
degrees, bilateral bending to 10 degrees, and bilateral 
rotation to 15 degrees.  There was increased pain on motion, 
but no additional limitation on motion after repetitive 
motion.  There was some guarding or spasm of the back, but no 
spasmodic scoliosis noted.  On supine straight leg raising 
exam, the veteran had low back pain with elevation of either 
leg, but no radicular pain.  A review of x-ray studies, taken 
in November 2003, showed disc protrusion at L5-S1 with disc 
bulges at L3-4, L4-5 and L5-S1 levels; as well as mild 
bilateral neuroforaminal narrowing at the L3-4 and L4-5 from 
facet hypertrophy.  The examiner diagnosed the veteran as 
having recurrent low back strain with prior x-ray evidence of 
degenerative disc disease.

VA medical records, dated from November 2001 to February 2006 
show that the veteran regularly sought treatment for his low 
back disability; he was repeatedly diagnosed as having 
chronic low back pain, secondary to degenerative joint 
disease.  Records dated in May 2002, February 2003, October 
2002, and September 2004 note that the veteran's condition 
was "basically unchanged" and had "little improvement."  
In September 2004, the veteran was examined by a VA 
chiropractor.  At that time, he reported pain at the L4-5 
level, which radiated into the left lower extremity down to 
the foot and in the right lower extremity to the posterior 
thigh.  The chiropractor diagnosed the veteran as having 
severe lumbar and sacroiliac joint dysfunction.  He opined 
that the veteran's condition indicated a 68 percent 
disability.

A second VA spinal examination was conducted in August 2005.  
At that time, the veteran reported pain in the mid low back 
that radiated down the medial thigh to behind the knee, with 
daily flare-ups.  Range of motion studies revealed forward 
flexion to 20 degrees, extension to 10 degrees, left lateral 
flexion to 10 degrees, right lateral flexion 15 degrees, and 
bilateral rotation to 20 degrees.  There was pain on motion 
and the examiner noted an altered gait.  Sensory examination 
was normal, and motor examination did not show any noticeable 
atrophy.  X-ray studies revealed mild degenerative disc 
disease of the L1-2 and L5-S1.  The examiner diagnosed the 
veteran as having a lower back strain with prior x-ray 
evidence of degenerative disc disease. 

A third VA spinal examination was conducted in March 2006.  
At that time, the veteran reported a history of intermittent 
chronic low back pain since 1977, which had gotten 
progressively worse; and pain radiating down both legs to the 
inner knee area with generalized back stiffness and weakness 
on the left side.   He was able, however, to perform 
activities of daily living and did not have any prescribed 
bed rest over the last 12 months due to back pain.  Range of 
motion studies revealed forward flexion to 25 degrees, 
extension to 5 degrees, bilateral flexion to 10 degrees, and 
bilateral rotation to 10 degrees.  There was pain on motion 
with a tender lumbar spine area on palpation without spasms.  
The examiner diagnosed the veteran as having a lower back 
strain with degenerative disc disease and radiculopathy.  He 
also opined that additional limitation of function due to 
repetitive use or flare up could not be determined without 
resorting to mere speculation.

Here, the medical evidence does not show that the veteran has 
ankylosis of the spine, or that the veteran suffered from 
incapacitating episodes having a total duration of at least 
four weeks per year.  While it is apparent that the veteran 
does suffer from chronic low back pain secondary to 
degenerative joint disease, the preponderance of the evidence 
reflects that his condition has remained largely unchanged.  
The March 2006 VA examiner stated that additional limitation 
of function could not be objectively determined.  Even 
considering the DeLuca factors, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's low back disability does not warrant an evaluation 
in excess of 50 percent. 

As to whether a separate neurological evaluation is 
warranted, a VA neurological examination, limited to the 
lower extremities, was also conducted in August 2005.  At 
that time, the examiner found that there was no definite 
weakness, atrophy, or fasciculations of either lower 
extremity.  The deep tendon reflexes and sensory examination 
were intact.  The examiner opined that he was unable to find 
objective evidence of nerve root compression or 
radiculopathy.  He concluded that there was no objective 
neurological deficits, but noted that the veteran did have 
subjective complaints of low back pain radiating down the 
left lower extremity.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve; 
a 20 percent evaluation requires moderate incomplete 
paralysis of the sciatic nerve; a 40 percent evaluation 
requires moderately severe incomplete paralysis; a 60 percent 
evaluation requires severe incomplete paralysis with marked 
muscular atrophy; an 80 percent evaluation requires complete 
paralysis of the sciatic nerve. When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.

Here, the above evidence shows that the veteran does not have 
nerve root compression or radiculopathy; thus he does not 
have a neurological deficit.  As such, a separate rating 
under Diagnostic Code 8520 is not warranted.  


ORDER

An evaluation in excess of 50 percent for low back disability 
is denied.


____________________________________________
MICHAEL E. KILCOYNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


